Opinion by
Mr. Chief Justice Moore.
The above entitled cause is a companion case to Martinez v. People, 162 Colo. 195, 425 P.2d 299.
The above named plaintiff in error was arrested at the same time and under the same circumstances applicable to Martin S. Martinez. No good purpose would be served by reciting the facts which are fully set forth in Martinez v. People, supra. The points relied on for reversal in the instant action are substantially the same as those urged in that case.
For the reasons set forth in detail in Martinez, supra, the judgment in the instant case is affirmed.
Mr. Justice Sutton, Mr. Justice Day and Mr. Justice Hodges concur.